Mr. Justice MacLeaby
delivered the following opinion of the court:
The defendant in this case was convicted in the District Court of Mayagiiez, on the 21st of November, 1903, of the crime of adultery committed with the niece of his wife, a young woman who was living in his family at the time. He was sentenced to a fine of one thousand dollars with the alternative punishment of one thousand days in jail, in case of non-payment. Tie had first been accused of the rape of his wife’s niece, hut afterwards this prosecution was dismissed, and the man and woman were accused of adultery. On the trial, the prosecution against the woman was dismissed, and she became a witness for the State.
The facts show that the defendant took his wife to the town and left the girl on the farm, and returning found her alone and committed the carnal act. Afterwards this was repeated at another place. The girl testifies that he furnished her, during her pregnancy, with drugs to procure an abortion, but She refused to take them. She afterwards gave birth to a child which her brother says is the living image of the defendant Mut. All the testimony goes to show that the defendant is guilty as charged.
*431After the passage of the act granting appeals in misdemeanors the defendant perfected his appeal to this court, which was dnly allowed by the court below. There is no bill of exceptions nor assignment of errors in the record, and no appearance seems to have been made for the defendant in this court, although his appeal was perfected by able counsel, who defended him in the court below.
Eeferring to articles 260 and 261 of the Penal Code, and the law of the Legislative Assembly concerning appeals, approved by the Governor on the 6th of February, 1904, as the law applicable to this case, and taking the facts as found in in the record, this judgment should be affirmed. It will therefore accordingly be so declared.

Affirmed.

Chief Justice Quiñones and Justices Hernández, Figueras and Sulzbacher concurred.